Carley, Judge.
Appellant appeals from his conviction of aggravated assault with intent to rape, enumerating only the general grounds.
The evidence amply supports the verdict of guilty. See Middlebrooks v. State, 156 Ga. App. 319 (1) (274 SE2d 643) (1980). “Issues regarding credibility of witnessess must be resolved solely by the jury. [Cit.] In this instance the jury, obviously, chose to believe the state’s witnesses.” Redd v. State, 154 Ga. App. 373 (1) (268 SE2d 423) (1980). After a review of the entire record, we find that any rational trior of fact could reasonably have found from the evidence adduced at trial proof of appellant’s guilt beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


Quillian, C. J. and Shulman, P. J., concur.

Lewis R. Slaton, District Attorney, Joseph J. Drolet, Scott Childress, Benjamin H. OehlertIH, Assistant District Attorneys, for appellee.